TRESPASS quare clausum fregit. The plaintiff offered pretensions which were objected to for want of notice. The sheriff proved that he gave notice to the defendant of laying down pretensions on a certain day. The parties and surveyor met at the time appointed and commenced the survey. Before closing they adjourned until the next Tuesday. On that day no one went, it being rainy. The sheriff and surveyor and plaintiff met, on the next day, and made the survey, without any further notice to the defendant.
Mr. Bates objected to the admissibility of the plots on this ground, and because it did not appear that the surveyor was sworn. The sheriff, when sworn, could not recollect whether he swore the surveyor or not.
The Court ruled out the plots. A party having been regularly notified of the time and place of laying down pretensions, is bound by the proceedings not only on that day, but on every subsequent *Page 399 
day to which the matter is adjourned. But a meeting on a different day is irregular, without special notice to the other party. The plaintiff afterwards had a verdict.